Citation Nr: 0915627	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-38 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for the status post laminectomies and arthrodesis 
with residuals, to include a history of herniated nucleus 
pulposus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the United 
States Department of Veterans Affairs (VA), Regional Office 
(RO) in Waco, Texas, which assigned a 40 percent rating to 
the service-connected status post laminectomies and 
arthrodesis with severe residuals, to include a history of 
herniated nucleus pulposus.

In June 2005, the Veteran had a hearing before a Decision 
Review Officer at the RO and a transcript of that hearing has 
been associated with the veteran's claims file.

In July 2008, the Board remanded the matter on appeal for 
additional development.  


FINDING OF FACT

On February 24, 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew the appeal of entitlement 
to a disability evaluation in excess of 40 percent for the 
status post laminectomies and arthrodesis with residuals, to 
include a history of herniated nucleus pulposus; there is no 
question of fact or law remaining before the Board in this 
matter.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a 
disability evaluation in excess of 40 percent for the status 
post laminectomies and arthrodesis with residuals, to include 
a history of herniated nucleus pulposus pursuant to 38 C.F.R. 
§ 20.204 are met; the Board has no further jurisdiction in 
this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.204 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA applies 
in the instant case.  Given the Veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2008).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b). 

Review of the record shows that on February 24, 2009, prior 
to the promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of entitlement to a disability evaluation 
in excess of 40 percent for the status post laminectomies and 
arthrodesis with residuals, to include a history of herniated 
nucleus pulposus. 

The Board finds that the February 24, 2009 written statement 
from the Veteran meets the requirements of 38 C.F.R. § 20.204 
for withdrawal of an appeal, since the statement is evidence 
of the Veteran's intent to withdraw his appeal, the report is 
in writing, includes the name of the Veteran and the claims 
file number, and indicates that the appeal is withdrawn.  See 
38 C.F.R. § 20.204(a) and (b).  The withdrawal is effective 
February 24, 2009.  See 38 C.F.R. § 20.204((b)(3).  Hence, 
there is no allegation of error of fact or law remaining for 
appellate consideration on this matter, and the Board does 
not have jurisdiction to consider an appeal in this matter.  
Accordingly, the appeal is dismissed. 


ORDER

The appeal of entitlement to a disability evaluation in 
excess of 40 percent for the status post laminectomies and 
arthrodesis with residuals, to include a history of herniated 
nucleus pulposus is dismissed. 


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


